                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION



WAYNE LAMARR HARVEY #147594,

               Plaintiff,                                    Case No. 2:18-CV-67

v.                                                           HON. GORDON J. QUIST

HEIDI WASHINGTON, et al.,

               Defendants.
                                     /

                                   ORDER ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Maarten Vermaat’s July 3, 2019, Report and

Recommendation recommending that the Court grant Defendants’ motions for partial summary

judgment based on Plaintiff’s failure to exhaust his administrative remedies. The magistrate judge

recommended that the Court dismiss without prejudice for failure to exhaust Plaintiff’s claims that:

(1) Defendant James assaulted Plaintiff by striking Plaintiff with documents on February 27, and

March 19, 2014; (2) Defendant James purposely scheduled Defendant Gluesing to work in the

infirmary when Plaintiff needed help during the month of July 2016; (3) Defendant Kimsel failed

to personally investigate Plaintiff’s request for protection on November 14, 2015; and Defendant

Gluesing dropped Plaintiff, causing injury to Plaintiff’s neck. (ECF No. 31 at PageID.749–50.)

       The Report and Recommendation was duly served on Plaintiff on July 8, 2019. No

objections have been filed pursuant to 28 U.S.C. § 636(b).

       THEREFORE, IT IS HEREBY ORDERED that the July 3, 2019, Report and

Recommendation (ECF No. 31) is approved and adopted as the Opinion of the Court. Defendants’

motions for partial summary judgment based on Plaintiff’s failure to exhaust his administrative
remedies (ECF Nos. 14 and 22) are GRANTED, and the claims set forth above are dismissed

without prejudice. The case will continue on Plaintiff’s claims that (1) Defendant James denied

Plaintiff medical care on February 19, 2014; (2) Defendant James kept Plaintiff confined at MBP

as punishment; (3) Defendant Gluesing pulled Plaintiff’s catheter tube on October 17, 2015; and (4)

Defendant LaForest sexually assaulted Plaintiff.



Dated: July 30, 2019                                         /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
